ACQUISITION AGREEMENT (hereinafter called this "AGREEMENT"), dated as of
November 18, 2003, between NICHOLAS INVESTMENT COMPANY, INC., a Nevada
corporation ("NIVM"), and JAVELIN HOLDINGS, INC., a California corporation
("JAVELIN").


______________________________
 

    The respective Boards of Directors of each of NIVM and JAVELIN have
determined that the acquisition of one hundred percent (100%) of JAVELIN by NIVM
(the "Acquisition") upon the terms and subject to the conditions set forth in
this Agreement is advisable and in the best interests of their corporations and
have approved the Acquisition; and

    Concurrently with the execution and delivery of this Agreement and as a
condition and inducement to NIVM's willingness to enter into this Agreement, the
Board of Directors of NIVM and JAVELIN have executed and delivered Resolutions,
dated as of November 15, 2003.

    NOW, THEREFORE, in consideration of the premises, and of the
representations, warranties, covenants, and agreements contained herein, the
parties hereto agree as follows:


ARTICLE I.

THE ACQUISITION; CLOSING; EFFECTIVE TIME


    1.1. THE ACQUISITION. Upon the terms and subject to the conditions set forth
in this Agreement, at the Effective Time (as defined in Section 1.3) NIVM shall
acquire sole ownership (100%) in the common, voting stock of JAVELIN, which
shall become a wholly-owned subsidiary of NIVM.

    1.2. CLOSING. The closing of the Acquisition (the "Closing") shall take
place (i) at the offices of NIVM, 4443 Birdie Dr., Corona, California at 10:00
a.m. Pacific time on the first business day on which the last to be fulfilled or
waived of the conditions set forth in Article VII (other than those conditions
that by their nature are to be satisfied at the Closing, but subject to the
fulfillment or waiver of those conditions) shall be satisfied or waived in
accordance with this Agreement or (ii) at such other place and time and/or on
such other date as NIVM and JAVELIN may agree in writing (the "CLOSING DATE").

    1.3. EFFECTIVE TIME. On the Closing Date, NIVM and JAVELIN shall cause the
Stock Purchase Agreement to be executed, acknowledged, and filed with the
appropriate authority in California.

1

--------------------------------------------------------------------------------



ARTICLE II.

DIRECTORS AND OFFICERS


    2.1. DIRECTORS AND OFFICERS OF JAVELIN. The directors and officers of
JAVELIN at the Effective Time shall, from and after the Effective Time, include
at least a majority which has been appointed by NIVM.


ARTICLE III.

EFFECT OF THE ACQUISITION ON CAPITAL STOCK;
EXCHANGE OF CERTIFICATES


    3.1. EFFECT ON CAPITAL STOCK. At the Effective Time, as a result of the
Acquisition and without any action on the part of the holder of any capital
stock of JAVELIN:


        (a) CONSIDERATION. NIVM shall purchase and JAVELIN shall sell a all of
the issued and outstanding common stock of JAVELIN, representing one hundred-one
percent (100%) of all securities outstanding, for the sum total consideration of
$250,000 USD payable to Javelin, plus 200,000 shares of Nicholas common stock,
to be restricted pursuant to Rule 144, and a working capital line of credit in
the amount of $500,000 USD.

        (b) PAYMENT OF CONSIDERATION. It is agreed by all parties to this
Agreement that the consideration referenced above in Section 3.1(a), shall be
evidenced by a note payable to JAVELIN drawn by NIVM in the amount specified
herein. Such note payable shall be executed as of the date hereof and shall be
attached hereto as an Exhibit.

    3.2. PAYMENT OF SHARES.

    Promptly after the Effective Time, JAVELIN shall cause to be issued, for the
benefit of NIVM, certificates representing the shares of JAVELIN Common Stock to
be issued in the Acquisition.

    3.3. ADJUSTMENTS TO PREVENT DILUTION. In the event that JAVELIN changes the
number of Shares or securities convertible or exchangeable into or exercisable
for Shares, or changes the number of issued and outstanding common stock prior
to the Effective Time as a result of a reclassification, stock split (including
a reverse split), stock dividend or distribution, recapitalization, or other
similar transaction, the Consideration shall be appropriately adjusted.


ARTICLE IV.

REPRESENTATIONS AND WARRANTIES
 

    4.1. REPRESENTATIONS AND WARRANTIES OF JAVELIN. Except as set forth herein,
JAVELIN hereby represents and warrants to NIVM:

2

--------------------------------------------------------------------------------


        (a) ORGANIZATION, GOOD STANDING, AND QUALIFICATION.

            (i) JAVELIN is a corporation duly organized, validly existing, and
in good standing under the laws of the California, and JAVELIN has all requisite
corporate or similar power and authority to own and operate its properties and
assets and to carry on its business as presently conducted and is qualified to
do business and are in good standing as a foreign corporation in each
jurisdiction where the ownership or operation of its properties or conduct of
its business requires such qualification, except where the failure to have such
corporate or similar power and authority or to be so qualified or in good
standing, when taken together with all other such failures, is not reasonably
likely to result in a JAVELIN Material Adverse Effect (as defined below).
JAVELIN has made available to NIVM a complete and correct copy of JAVELIN's
articles of incorporation and by-laws or comparable governing instruments, each
as amended to date. JAVELIN's articles of incorporation and by-laws or
comparable governing instruments so delivered are in full force and effect.

            (ii) As used in this Agreement, the term (A) "JAVELIN MATERIAL
ADVERSE EFFECT" means a material adverse effect on the financial condition,
properties, business, or results of operations or financial prospects of
JAVELIN.

        (b) JAVELIN CAPITALIZATION. The authorized capital stock of JAVELIN
consists of 1,000,000 shares of JAVELIN Common Stock, of which [1,000,000]
shares were validly issued and outstanding as of the close of business on
November 18, 2003. All of the outstanding shares of JAVELIN Common Stock have
been duly authorized and are validly issued, fully paid and nonassessable.
JAVELIN has no shares of JAVELIN Common Stock reserved for issuance. Each of the
outstanding shares of capital stock or other securities of JAVELIN is free and
clear of any lien, pledge, security interest, claim, third-party right, or other
encumbrance ("LIENS"). As of the date hereof there are no preemptive or other
outstanding rights, options, warrants, conversion rights, stock appreciation
rights, redemption rights, repurchase rights, agreements, arrangements, or
commitments to issue or sell any shares of capital stock or other securities of
JAVELIN or any securities or obligations convertible or exchangeable into or
exercisable for, or giving any Person (as defined below) a right to subscribe
for or acquire, any securities of JAVELIN or any of its Subsidiaries, and no
securities or obligations evidencing such rights are authorized, issued, or
outstanding. JAVELIN does not have outstanding any bonds, debentures, notes, or
other obligations the holders of which have the right to vote (or which are
convertible into or are exercisable for securities having the right to vote)
with the stockholders of JAVELIN on any matter.

        (c) CORPORATE AUTHORITY; APPROVAL.

            (i) JAVELIN has all requisite corporate power and authority and has
taken all corporate action necessary in order to execute, deliver, and perform
its obligations under this Agreement and to consummate the transactions
contemplated hereby. This Agreement is a valid and binding agreement of JAVELIN
enforceable against JAVELIN in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium, and similar laws of
general applicability relating to or affecting creditors' rights and to general
equity principles (the "BANKRUPTCY AND EQUITY EXCEPTION").

3

--------------------------------------------------------------------------------



            (ii) The Board of Directors of JAVELIN has unanimously approved this
Agreement and the Merger and the other transactions contemplated hereby. The
affirmative vote of holders of JAVELIN Common Stock is not necessary to approve
the sale of stock contemplated hereby.

            (iii) JAVELIN has taken all necessary action to permit it to issue
the number of shares of JAVELIN Common Stock required to be issued pursuant to
Article III. The JAVELIN Common Stock, when issued, will be validly issued,
fully paid, and nonassessable, and no stockholder of JAVELIN will have any
preemptive right of subscription or purchase in respect thereof.

        (d) GOVERNMENTAL FILINGS; CONSENTS AND APPROVALS; NO VIOLATIONS.

            (i) Other than those filings, notices, consents, registrations,
approvals, permits and authorizations required to be made pursuant to Section
1.3 of this Agreement, no other notices, reports, or other filings are required
to be made by JAVELIN, nor are there any Governmental Consents required to be
obtained by JAVELIN from any governmental or regulatory authority, agency,
commission, body, or other governmental or regulatory entity ("GOVERNMENTAL
ENTITY") or any other individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, or other entity of any kind or nature
("PERSON"), in connection with the execution and delivery of this Agreement by
JAVELIN and the consummation by JAVELIN of the Merger and the other transactions
contemplated hereby.

            (ii) The execution, delivery, and performance of this Agreement by
JAVELIN does not constitute or result in (A) a breach or violation of, or a
default under, the articles of incorporation or by-laws of JAVELIN ,(B) a breach
or violation of, or a default under, or the acceleration of, any obligations
under, or the termination of, or the loss of a material benefit under, or the
creation of a Lien on the assets of JAVELIN (with or without notice, lapse of
time, or both) pursuant to any agreement, lease, contract, note, mortgage,
indenture, arrangement, license, or other obligation ("CONTRACTS") binding upon
JAVELIN, or (assuming, as to consummation, that the filings and notices are
made, and approvals are obtained, as referred to in Section 5.1(e)(i)) any
applicable federal, state, local, or foreign law, statute, ordinance, rule,
regulation, judgment, order, injunction, decree, arbitration award, agency
requirement, license, or permit of, or agreement or written understanding with,
any Governmental Entity ("LAW") to which JAVELIN or any of its assets is subject
or (C) any change in the rights or obligations of any party under any of the
Contracts, except, in the case of clause (B) or (C) above, for any breach,
violation, default, acceleration, termination, creation, or change that,
individually or in the aggregate, is not reasonably likely to result in a
JAVELIN Material Adverse Effect or prevent, materially delay, or materially
impair the ability of JAVELIN to consummate the transactions contemplated by
this Agreement.

        (e) JAVELIN FINANCIAL STATEMENTS.  The financial statements, including
all related notes and schedules, provided to NIVM fairly present in all material
respects, the financial position of JAVELIN as of its date and the results of
operations, retained earnings and cash flows of JAVELIN for the respective years
and periods indicated therein, in each case in accordance with generally
accepted accounting principles ("GAAP") consistently applied during the years
and periods involved, except as may be noted therein, except for normal year-end
adjustments in those instances of interim financial statements that were not, or
are not, expected to be, as the case may be, individually or in the aggregate,
material in amount.

 

4

--------------------------------------------------------------------------------


        (f) LITIGATION AND LIABILITIES. Except as disclosed or reserved for in
the JAVELIN financial statements, there are no (i) civil, criminal, or
administrative actions, suits, claims, hearings, investigations, or proceedings
pending or, to the knowledge of the executive officers of JAVELIN, threatened
against, or otherwise adversely affecting JAVELIN, (ii) obligations or
liabilities of any nature, whether accrued, contingent, or otherwise and whether
or not required to be disclosed, or (iii) facts or circumstances of which the
executive officers of JAVELIN have knowledge that could result in any claims
against, or obligations or liabilities of, or limitations on the conduct of the
business by, or otherwise adversely affect, JAVELIN, except for any of the
foregoing that are not, individually or in the aggregate, reasonably likely to
result in a JAVELIN Material Adverse Effect or prevent, or materially burden or
materially impair the ability of JAVELIN to consummate the transactions
contemplated by this Agreement.

        (g) COMPLIANCE WITH LAWS; PERMITS. The business of JAVELIN has been, and
is being, conducted in compliance with all Laws, except for any failure to
comply that, individually, or in the aggregate, would not be reasonably likely
to result in a JAVELIN Material Adverse Effect or prevent or materially burden
or materially impair the ability of JAVELIN to consummate the transactions
contemplated by this Agreement, and JAVELIN has not received any written notice
or communication of any material failure to comply with any such Laws that has
not been cured (as evidenced by a written notice to such effect, a copy of which
has been provided to NIVM) as of the date hereof.

        (h) TAKEOVER STATUTES. No restrictive provision of any "fair price,"
"moratorium," "control share acquisition," or other similar anti-takeover
statute or regulation or restrictive provision of any applicable anti-takeover
provision in JAVELIN's articles of incorporation and by-laws is, or at the
Effective Time will be, applicable to JAVELIN, NIVM, the Shares, any transaction
contemplated by this Agreement.

        (i) TAXES. JAVELIN (i) has prepared in good faith and has timely filed
(taking into account any extension of time within which to file) all material
Tax Returns (as defined below) required to be filed, and all such filed Tax
Returns are complete and accurate in all material respects; (ii) has paid all
material Taxes (as defined below) that are required to be paid or that JAVELIN
is obligated to withhold from amounts owing to any employee, creditor, or third
party, except with respect to matters contested in good faith; and (iii) has not
waived any statute of limitations with respect to Taxes or agreed to any
extension of time with respect to a Tax assessment or deficiency. As of the date
hereof, there are no pending or, to the knowledge of the executive officers of
JAVELIN, threatened in writing, any audits, examinations, investigations, or
other proceedings in respect of Taxes or Tax matters.

        (j) GUARANTEES. JAVELIN is not a guarantor or otherwise liable, either
directly or contingently, for any liability or obligation (including
indebtedness) of any other entity or person.
 

5

--------------------------------------------------------------------------------


        (k) MATERIAL CONTRACTS. JAVELIN has made available to NIVM true and
complete copies of all the Material JAVELIN Contracts. The Material JAVELIN
Contracts are in full force and effect and are enforceable against JAVELIN and,
to the knowledge of the executive officers of JAVELIN, against the other parties
thereto in accordance with their respective terms. JAVELIN, to the knowledge of
the executive officers of JAVELIN, is not in breach of, or in default under, any
such Material JAVELIN Contract. There is no pending or, to the knowledge of the
executive officers of JAVELIN, threatened, cancellation of any Material JAVELIN
Contract. JAVELIN is not a party to any Contract containing any provision
limiting, in any material respect, the ability of JAVELIN or, assuming the
consummation of the transactions contemplated by this Agreement, NIVM or any of
its Subsidiaries, to (A) sell any products or services of, or to, any other
Person, (B) engage in any line of business (including geographical limitations)
or (C) compete with, or to obtain products or services from, any Person, or
limiting the ability of any Person to provide products or services to JAVELIN.

        (l) ASSETS AND PROPERTIES. JAVELIN has good and valid title to all its
respective properties and assets and has good title to all its leasehold
interests, in each case subject to no Lien other than (i) those of current taxes
not yet due and payable and (ii) those which do not in any case materially
detract from the value of the property subject thereto or materially impair the
operations of JAVELIN and which have not arisen otherwise than in the ordinary
course of business. All of the respective properties and assets of JAVELIN and
its Subsidiaries are in adequate operating condition and repair, ordinary wear
and tear excepted, and are free and clear of any known defects, except such
defects that do not substantially interfere with the continued use thereof in
the conduct or normal operations.

       (m) BROKERS AND FINDERS. JAVELIN nor any of its respective officers,
directors, or employees have employed any broker or finder or incurred any
liability for any brokerage fees, commissions, or finders fees in connection
with the transactions contemplated by this Agreement.

        (n) TRUE DISCLOSURE. Neither this Agreement with the Exhibits and
thereto, nor any other agreement, document, certificate, or information
furnished to NIVM or its counsel by or on behalf of JAVELIN in connection with
the transactions contemplated hereby, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein not misleading in light of the circumstances under
which they were made.

    4.2. REPRESENTATIONS AND WARRANTIES OF NIVM. Except as set forth in the
corresponding sections or subsections (or by appropriate cross-reference) of the
disclosure letter delivered to JAVELIN by NIVM prior to entering into this
Agreement (the "NIVM DISCLOSURE LETTER") and as expressly limited by Section
5.2(x) hereof, NIVM hereby represents and warrants to JAVELIN that:

        (a) ORGANIZATION, GOOD STANDING, AND QUALIFICATION. NIVM is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Nevada, and each of its Subsidiaries is a corporation or
other entity duly organized, validly existing, and in good standing under the
laws of its respective jurisdiction of organization. NIVM and each of its
Subsidiaries have all requisite corporate or similar power and authority to own
and operate their properties and assets and to carry on their business as
presently conducted and are qualified to do business and are in good standing as
a foreign corporation in each jurisdiction where the ownership or operation of
their properties or conduct of their business requires such qualification,
except where the failure to have such corporate power or authority or to be so
qualified or in good standing, when taken together with all other such failures,
is not reasonably likely to have an NIVM Material Adverse Effect (as defined
below). NIVM has made available to JAVELIN a complete and correct copy of NIVM's
and each of its Subsidiaries' articles of incorporation and by-laws or
comparable governing instruments, each as amended to date. NIVM's and its
Subsidiaries' articles of incorporation and by-laws or comparable governing
instruments so delivered are in full force and effect. As used in this
Agreement, the term "NIVM MATERIAL ADVERSE EFFECT" means a material adverse
effect on the financial condition, properties, business, or results of
operations of NIVM and its Subsidiaries taken as a whole.
 

6

--------------------------------------------------------------------------------


        (b) CORPORATE AUTHORITY; APPROVAL.

            (i) NIVM has all requisite corporate power and authority and has
taken all corporate action necessary in order to execute, deliver, and perform
its obligations under this Agreement and to consummate the transactions
contemplated hereby. This Agreement is a valid and binding agreement of NIVM,
enforceable against NIVM in accordance with its terms, subject to the Bankruptcy
and Equity Exception.

            (ii) The Board of Directors of NIVM has unanimously approved this
Agreement and has resolved to recommend to stockholders that they vote in favor
of approving and authorizing this Agreement, if necessary.

            (iii) The affirmative vote of the holders of a majority of all of
the outstanding Shares is not considered necessary to approve and adopt this
Agreement.

        (c) BROKERS AND FINDERS. Neither NIVM nor any of its officers,
directors, or employees has employed any broker or finder or incurred any
liability for any brokerage fees, commissions, or finders fees in connection
with the Acquisition or the other transactions contemplated by this Agreement.

        (d) OWNERSHIP OF JAVELIN COMMON STOCK. As of the date hereof, neither
NIVM nor any of its Subsidiaries owns any shares of JAVELIN Common Stock or
other securities convertible into shares of JAVELIN Common Stock.

        (e) DISCLOSURE. Neither this Agreement, with the Exhibits thereto, nor
any other agreement, document, certificate, or information furnished to JAVELIN
or its counsel by, or on behalf of, NIVM in connection with the transactions
contemplated hereby, contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
herein not misleading in light of the circumstances under which they were made.
 

7

--------------------------------------------------------------------------------

 

ARTICLE V.

COVENANTS
 

    5.1. STOCKHOLDERS MEETINGS. Each of JAVELIN and NIVM will take all action
necessary in accordance with applicable law and its articles of incorporation
and bylaws, and regulations, as the case may be, to convene a meeting of its
stockholders, if necessary, as promptly as practicable to consider and vote
upon, in the case of NIVM, the approval and authorization of this Agreement and
the Acquisition, and in the case of JAVELIN, the issuance of the Consideration,
in accordance with the terms of this Agreement. Except to the extent the Boards
of Directors of JAVELIN and NIVM determine in good faith, based upon advice of
outside legal counsel experienced in such matters, that such action is necessary
in order for its directors to comply with their fiduciary duties under
applicable Law, the Board of Directors of each of JAVELIN and NIVM shall
recommend such approval, shall not withdraw or modify such recommendation, and
shall take all lawful action to solicit such approval, including, without
limitation, timely mailing the Prospectus/Proxy Statement. Each of JAVELIN and
NIVM shall coordinate and cooperate with respect to the timing of such meetings
and shall use their reasonable best efforts to hold such meetings on the same
day.

    5.2. FILINGS; OTHER ACTIONS; NOTIFICATION.

        (a) Each of JAVELIN and NIVM shall cooperate with the other and use (and
shall cause their respective Subsidiaries to use) its reasonable best efforts to
take, or cause to be taken, all actions, and do, or cause to be done, all
things, necessary, proper, or advisable on its part under this Agreement and
applicable Laws to consummate and make effective the transactions contemplated
by this Agreement as soon as practicable, including preparing and filing, as
promptly as practicable, all documentation to effect all necessary notices,
reports, and other filings and to obtain, as promptly as practicable, all
consents, waivers, registrations, approvals, permits, and authorizations
necessary or advisable to be obtained from any third party and/or any
Governmental Entity in order to consummate the transactions contemplated by this
Agreement. Subject to applicable Laws relating to the exchange of information,
NIVM and JAVELIN shall have the right to review in advance, and to the extent
practicable, each will consult the other on, all the information relating to
JAVELIN or NIVM, as the case may be, that appear in any filing made with, or
written materials submitted to, any third party and/or any Governmental Entity
in connection with the transactions contemplated by this Agreement. In
exercising the foregoing right, each of JAVELIN and NIVM shall act reasonably
and as promptly as practicable.

        (b) JAVELIN and NIVM each shall keep the other apprised of the status of
matters relating to completion of the transactions contemplated hereby,
including promptly furnishing the other with copies of notices or other
communications received by NIVM or JAVELIN, as the case may be, or any of its
Subsidiaries, from any third party and/or any Governmental Entity with respect
to the Merger and the other transactions contemplated by this Agreement. JAVELIN
and NIVM each shall give prompt notice to the other of any change that is
reasonably likely to result in a JAVELIN Material Adverse Effect or an NIVM
Material Adverse Effect, respectively.

    5.3. ACCESS. Upon reasonable notice, and except as may otherwise be required
by applicable Law, each party shall (and shall cause its Subsidiaries to) afford
to the other party's representatives, access, during normal business hours
throughout the period prior to the Effective Time, to its properties, books,
contracts, and records, and during such period, each party shall (and shall
cause its Subsidiaries to) furnish promptly to the other party all information
concerning its business, properties, and personnel as may reasonably be
requested, PROVIDED that no investigation pursuant to this Section shall affect
or be deemed to modify any representation or warranty made by either party, and
PROVIDED, FURTHER, that the foregoing shall not require a party to permit any
inspection, or to disclose any information, that in the reasonable judgment of
such party would result in a violation of applicable Law or would result in the
disclosure of any trade secrets of third parties or violate any of such party's
obligations with respect to confidentiality, if such party shall have used all
reasonable efforts to obtain the consent of such third party to such inspection
or disclosure. All requests for information made pursuant to this Section shall
be directed to an executive officer of the party to whom the request is made or
to such Person as may be designated by the officers of the party to whom the
request is made.

8

--------------------------------------------------------------------------------



    5.4. EXPENSES. Except as otherwise provided herein, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such costs and expenses.

    5.5. DIRECTORS. JAVELIN shall take all necessary actions such that at the
Effective Time, the members of the Board of Directors of JAVELIN shall be as
follows:
 

> > (a) Shane H. Traveller
> > Steven R. Peacock
> > Chris Bickel
> >  

ARTICLE VI.

CONDITIONS


    6.1. CONDITIONS TO EACH PARTY'S OBLIGATION TO EFFECT THE TRANSACTION. The
respective obligation of each party to effect the transaction contemplated by
this Agreement is subject to the satisfaction or waiver at, or prior to, the
Effective Time of each of the following conditions:

        (a) STOCKHOLDER APPROVAL. This Agreement shall have been duly approved
and adopted by the requisite vote of the stockholders of JAVELIN and the
Consideration shall have been approved by the requisite vote of the stockholders
of JAVELIN, in each case in accordance with applicable Law, each of JAVELIN's
and NIVM's articles of incorporation and by-laws.

        (b) REGULATORY CONSENTS. Other than the filing provided for in Section
1.3, all notices, reports, and other filings required to be made prior to the
Effective Time by JAVELIN or NIVM or any of their respective Subsidiaries with,
and all Governmental Consents required to be obtained prior to the Effective
Time by JAVELIN or NIVM or any of their respective Subsidiaries in connection
with the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby by JAVELIN and NIVM shall have been made or
obtained (as the case may be).

9

--------------------------------------------------------------------------------



        (c) LEGALITY. No order, decree, or injunction shall have been entered or
issued by any Governmental Entity that is in effect and has the effect of making
the transaction illegal or otherwise prohibiting consummation of the
transactions. Each party agrees that, in the event that any such order, decree,
or injunction shall be entered or issued, it shall use its reasonable best
efforts to cause any such order, decree, or injunction to be lifted or vacated.

        (d) LITIGATION. No court or Governmental Entity of competent
jurisdiction shall have enacted, issued, promulgated, enforced, or entered any
Law (whether temporary, preliminary, or permanent) that is in effect and
restrains, enjoins, or otherwise prohibits consummation of this Agreement
(collectively, an "ORDER"), and no Governmental Entity shall have instituted any
proceeding seeking any such Order.

        (e) CONDITIONS TO OBLIGATIONS OF NIVM. The obligations of NIVM to effect
the Merger are also subject to the satisfaction or waiver by NIVM at, or prior
to, the Effective Time of the following conditions:

        (f) REPRESENTATIONS AND WARRANTIES. The representations and warranties
of JAVELIN set forth in this Agreement shall be true and correct as of the date
hereof and as of the Closing Date as though made on and as of the Closing Date
(except to the extent any such representation or warranty expressly speaks as of
an earlier date).

        (g) PERFORMANCE OF OBLIGATIONS OF JAVELIN. JAVELIN shall have performed
in all material respects all obligations required to be performed by it under
this Agreement at or prior to the Closing Date, and NIVM shall have received a
certificate signed on behalf of JAVELIN by an executive officer of JAVELIN to
such effect.

    6.2. CONDITIONS TO OBLIGATION OF JAVELIN. The obligation of JAVELIN to
effect the transaction is also subject to the satisfaction or waiver by JAVELIN
at, or prior to, the Effective Time of the following conditions:

        (a) REPRESENTATIONS AND WARRANTIES. The representations and warranties
of NIVM set forth in this Agreement shall be true and correct as of the date
hereof and as of the Closing Date as though made on, and as of, the Closing Date
(except to the extent any such representation or warranty expressly speaks as of
an earlier date).

        (b) PERFORMANCE OF OBLIGATIONS OF NIVM. NIVM shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at, or prior to, the Closing Date, and JAVELIN shall have received a
certificate signed on behalf of NIVM by an executive officer of NIVM to such
effect.
 

ARTICLE VII.

TERMINATION
 

    7.1. TERMINATION BY MUTUAL CONSENT. This Agreement may be terminated and the
transactions contemplated herein may be abandoned at any time prior to the
Effective Time, whether before or after the approvals by stockholders of JAVELIN
and NIVM, by mutual written consent of the JAVELIN and NIVM by action of their
respective Boards of Directors.

10

--------------------------------------------------------------------------------


    7.2. EFFECT OF TERMINATION AND ABANDONMENT.

        (a) In the event of termination of this Agreement pursuant to this
Article VII, this Agreement shall become void and of no effect with no liability
on the part of any party hereto (or of any of its directors, officers,
employees, agents, legal and financial advisors or other representatives);
PROVIDED, HOWEVER, except as otherwise provided herein, no such termination
shall relieve any party hereto of any liability or damages resulting from any
breach of this Agreement.
 

ARTICLE VIII.

MISCELLANEOUS AND GENERAL
 

    8.1. MODIFICATION OR AMENDMENT. Subject to the provisions of applicable Law,
at any time prior to the Effective Time, the parties hereto may modify or amend
this Agreement, by written agreement executed and delivered by duly authorized
officers of the respective parties.

    8.2. WAIVER OF CONDITIONS. The conditions to each of the parties'
obligations to consummate the transactions are for the sole benefit of such
party and may be waived by such party in whole or in part to the extent
permitted by applicable Law.
   
    8.3. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.

    8.4. GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL.

        (a) THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS
SHALL BE INTERPRETED, CONSTRUED, AND GOVERNED BY, AND IN ACCORDANCE WITH, THE
LAW OF THE STATE OF CALIFORNIA WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES
THEREOF. The parties hereby irrevocably submit to the jurisdiction of the courts
of the State of California and the Federal courts of the United States of
America located in the State of California solely in respect to the
interpretation and enforcement of the provisions of this Agreement and of the
documents referred to in this Agreement, and in respect to the transactions
contemplated hereby and thereby, and hereby waive, and agree not to assert, as a
defense in any action, suit, or proceeding for the interpretation or enforcement
hereof or of any such document, that it is not subject thereto or that such
action, suit, or proceeding may not be brought or is not maintainable in said
courts or that the venue thereof may not be appropriate or that this Agreement
or any such document may not be enforced in, or by, such courts, and the parties
hereto irrevocably agree that all claims with respect to such action or
proceeding shall be heard and determined in such a California State or Federal
court. The parties hereby consent to and grant any such court jurisdiction over
the person of such parties and over the subject matter of such dispute and agree
that mailing of process or other papers in connection with any such action or
proceeding in the manner provided herein or in such other manner as may be
permitted by law shall be valid and sufficient service thereof.

11

--------------------------------------------------------------------------------



        (b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.4.

    8.5. NOTICES. All notices or other communications under this Agreement shall
be in writing and shall be deemed duly given, effective (i) three business days
later, if sent by registered or certified mail, return receipt requested,
postage prepaid, (ii) when sent, if sent by telecopier or fax, provided that the
telecopy or fax is promptly confirmed by telephone confirmation thereof, (iii)
when served, if delivered personally to the intended recipient, and (iv) one
business day later, if sent by overnight delivery via a national courier
service, and in each case, addressed to the intended recipient at the address
set forth in the preamble hereof. Any party may change the address to which
notices or other communications hereunder are to be delivered by giving the
other party notice in the manner herein set forth:

> > > IF TO NIVM
> > > 
> > > Nicholas Investment Company, Inc.
> > > 4443 Birdie Dr.
> > > Corona, CA 92883
> > > Attn: Steven R. Peacock
> > > Fax: (909)736-8869
> > > 
> > > IF TO JAVELIN
> > > 
> > > Javelin Holdings, Inc.
> > > 4443 Birdie Dr.
> > > Corona, CA 92883
> > > Attn: Shane H. Traveller
> > > Fax: (909)736-8869
> > >  

or to such other persons or addresses as may be designated in writing by the
party to receive such notice as provided above.

12

--------------------------------------------------------------------------------



    8.6. ENTIRE AGREEMENT; NO OTHER REPRESENTATIONS. This Agreement (including
any exhibits and Schedules hereto) constitute the entire agreement, and
supersede all other prior agreements, understandings, representations, and
warranties, both written and oral, among the parties, with respect to the
subject matter hereof.

    8.7. SEVERABILITY. The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision so long as the economics or legal substance of the transactions
contemplated hereby are not affected in any manner adverse in any material
respect to any party, and (b) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

    8.8. ASSIGNMENT. This Agreement shall not be assignable by either party
without the written consent of the other.

        IN WITNESS WHEREOF, this Agreement has been duly executed and delivered
by the duly authorized officers of the parties hereto as of the date first
written above.

  NICHOLAS INVESTMENT COMPANY, INC.
By: /s/ Steven A. Peacock
Steven A. Peacock, President and Chief
Executive Officer       JAVELIN HOLDINGS, INC.
By: /s/ Shane H. Traveller
Shane H. Traveller, President and Chief Executive Officer



 

13

--------------------------------------------------------------------------------


 


Exhibit 1
 


STRAIGHT NOTE



 

$250,000

 

November 18, 2003
Corona, California
 

FOR VALUE, the receipt and sufficiency of which are hereby acknowledged,
NICHOLAS INVESTMENT COMPANY, INC., a Nevada publicly traded company referred to
as "NIVM" ("Borrower"), promises to pay to JAVELIN HOLDINGS, INC. ("Javelin"),
or order, at Corona, California, or as otherwise instructed, the principal sum
of $250,000.00 in lawful tender of the United States, together with simple
interest thereon at an annual interest rate of ten percent (10%), on or before
the earlier of (i) ninety (90) days from the date hereinabove; or (ii) sixty
(60) days from the effective approval date of stock registration filed by NIVM,
whichever is first to occur.

In the event that the rate of interest together with any other consideration to
be paid shall be deemed uncollectable or unenforceable for any reason, then the
rate of interest and all other consideration shall be the highest allowed by law
in the State of California, but not to exceed that which is stated in this Note.

Default. Any one or more of the following events shall constitute a Default
under the terms of this Note:
 

> 1) NIVM fails to make timely payment when due.
> 2) NIVM becomes insolvent, or a receiver is appointed for any part or all of
> NIVM's property, or NIVM makes an assignment for the benefit of creditors, or
> any proceeding is brought either by NIVM or against NIVM under any Bankruptcy
> or insolvency laws.
>  

    In the event of any default as described herein, Javelin, without further
protest, presentment or Notice, may declare all sums due and payable, together
with any interest then due. If NIVM is unable to pay in full under the
provisions hereunder within ten (10) business days after written notice of
default is provided to NIVM, Javelin shall have the right to demand the return
of all consideration paid by Javelin to NIVM; namely, all common stock of
Javelin held by NIVM.

Waiver. Forbearance of any payment due or modification of any term of this Note
by Lender in any manner shall not be deemed nor construed as a waiver of any
other rights in favor of Lender under the terms of this Note.

14

--------------------------------------------------------------------------------


 

 



Legal. This Note shall be construed in accordance with the laws of the State of
California, which shall be the choice of jurisdiction and venue for purposes of
enforcement of this Note. If any action is brought to enforce any provision or
collect on this Note, the prevailing party shall be entitled to reimbursement
for all reasonable attorney's fees and costs, in addition to any other relief to
which that party may be entitled.
 

  Nicholas Investment Company, Inc.

By /s/ Steven R. Peacock
Steven R. Peacock
President & Chief Executive Officer

 



 

 

 

 

 

 

15

--------------------------------------------------------------------------------


 

 